FIRST NIAGARA FINANCIAL GROUP, INC.

CHANGE IN CONTROL AGREEMENT

WITH

JOHN R. KOELMEL

 

This AGREEMENT, dated as of March 26, 2007 (the “Effective Date”), is between
FIRST NIAGARA FINANCIAL GROUP, INC., a Delaware corporation with its executive
offices at 6950 South Transit Road, P.O. Box 514, Lockport, NY 14095-0514 (the
“Corporation”), and John R. Koelmel, an individual residing at 4702 Red Oak
Court, Hamburg, NY 14075 (the “Executive”).

 

RECITALS:

  a. The Executive is presently employed as an executive officer of the
Corporation.         b. The Board of Directors of the Corporation (the “Board”)
considers it essential to the best interests of the Corporation and its
shareholders to foster the Corporation’s ability to retain key management
personnel.         c. The Board recognizes that, as is generally the case with
publicly held corporations, the possibility of a Change in Control (as
hereinafter defined) exists and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Corporation and it
shareholders.         d. The Board intends for this Agreement to provide
protection to the Executive against the exigencies of a Change in Control, but
not to otherwise provide assurance of or rights to continued employment.



--------------------------------------------------------------------------------


  e. The Board believes it to be in the best interests of the Corporation and
its shareholders that the Corporation and the Board be able to rely upon the
Executive to continue in the Executive’s position, and that the Corporation be
able to receive and rely upon the Executive’s advice as to the best interests of
the Corporation, without concern that the Executive might be distracted by the
personal uncertainties and risks created by the possibility of a Change in
Control.         f. Should the possibility of a Change in Control arise, in
addition to the Executive’s regular duties, the Executive may be called upon to
assist in the assessment of such possible Change in Control, to advise
management and the Board as to whether such Change in Control would be in the
best interests of the Corporation and its shareholders and to take such other
actions as the Board might determine to be appropriate.         g. This
Agreement is not intended to alter the rights of the Executive in the absence of
a Change in Control of the Corporation with respect to the Executive’s
employment by the Company or the Executive’s compensation and benefits in
connection with such employment and, accordingly, this Agreement, although
taking effect as provided below, will be operative only upon a Change in Control
of the Corporation.         h. The Corporation and the Executive both desire to
set forth the terms of benefits upon a termination of employment in certain
circumstances following a Change in Control.

NOW , THEREFORE, in consideration of the promises and of the covenants contained
in this Agreement, the Corporation and the Executive agree as follows:

-2-



--------------------------------------------------------------------------------


  1. Definitions.     (a) An “Affiliate” of, or a Person “Affiliated” with, a
specified Person, means a Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under current control
with, the Person specified.             (b) “Bank” means First Niagara Bank.    
        (c) “Board of Directors” or “Board” means the Board of Directors of the
Corporation.             (d) “Cause” means a finding by the Board of Directors
that any of the following conditions exist:               (i) The Executive’s
willful and continued failure substantially to perform the Executive’s duties
(other than as a result of disability) that is not or cannot be cured within 30
days of the Corporation giving the Executive notice of the failure to so
perform. For purposes of this Agreement, no act or failure to act will be deemed
“willful” unless effected by the Executive not in good faith and without a
reasonable belief that the Executive’s action or failure to act was in or not
opposed to the Corporation’s best interests.                 (ii) A willful act
or omission by the Executive constituting dishonesty, fraud or other
malfeasance, and any act or omission by the Executive constituting immoral
conduct, which in any such case is injurious to the financial condition or
business reputation of the Corporation.                 (iii) The Executive’s
indictment for a felony offense under the laws of the United States or any state
other than for actions related to operation of motor vehicles which does not
involve operation of a motor vehicle while intoxicated or impaired.

-3-



--------------------------------------------------------------------------------


      (iv) Breach by the Executive of the Corporation’s Code of Ethics for
Senior Financial Officers, any restrictive covenant, non-competition,
confidentiality or non-solicitation, or other similar agreement which is
applicable to the Executive, or breach of the Corporation’s Code of Ethics.

> The Executive will not be deemed to have been terminated for Cause until there
> has been delivered to the Executive a copy of a resolution, duly adopted by
> the affirmative vote of not less than a majority of the Board at a meeting
> called and held for that purpose (after reasonable notice to the Executive and
> an opportunity for the Executive, with the Executive’s counsel, to be heard
> before the Board), stating that, in the good faith opinion of the Board, the
> Executive has engaged in conduct described above and specifying the
> particulars in detail.

    (e) “Change in Control” means:                 (i) Any acquisition or series
of acquisitions by any Person other than the Corporation, any of its Affiliates,
any employee benefit plan of the Corporation or any of its Affiliates, or any
Person holding common shares of the Corporation for or pursuant to the terms of
such an employee benefit plan, that results in that Person becoming the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), directly or indirectly, of securities of
the Corporation representing 50% or more of either the then outstanding shares
of the common stock of the Corporation (“Outstanding Corporation Common Stock”)
or the combined voting power of the Corporation’s then outstanding securities
entitled to then vote generally in the election of Directors of the Corporation
(“Outstanding Corporation Voting Securities”), except that any such acquisition
of Outstanding Corporation Common oting Securities will not constitute a Change
in Control while that Person does not exercise the

-4-



--------------------------------------------------------------------------------


        voting power of its Outstanding Corporation Common Stock or otherwise
exercise control with respect to any matter concerning or affecting the
Corporation, or Outstanding Corporation Voting Securities, and promptly sells,
transfers, assigns or otherwise disposes of that number of shares of Outstanding
Corporation Common Stock necessary to reduce its beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of the Outstanding Corporation
Common Stock to below 50%;                 (ii) At the time when, during any
period not longer than twenty-four (24) consecutive months, individuals who at
the beginning of that period constitute the Board cease to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the Corporation’s shareholders, of each new Board member was approved by a vote
of at least 2/3rds of the Board members then still in office who were Board
members at the beginning of that period (including, for these purposes, new
members whose election or nomination was so approved); or                 (iii)
Approval by the shareholders of the Corporation of                   (A) a
dissolution or liquidation of the Corporation,                     (B) a sale of
all or substantially all of the assets or earning power of the Corporation,
taken as a whole (with the stock or other ownership interests of the Corporation
in any of its Affiliates constituting assets of the Corporation for this
purpose) to a Person that is not an Affiliate of the Corporation (for purposes
of this paragraph, “sale” means any change of ownership), or                    
(C) an agreement to merge or consolidate or otherwise reorganize, with or into
one or more Persons that are not Affiliates of the Corporation, as a result of
which less than 50% of the

-5-



--------------------------------------------------------------------------------


          outstanding voting securities of the surviving or resulting entity
immediately after any such merger, consolidation or reorganization are, or will
be, owned, directly or indirectly, by shareholders of the Corporation
immediately before such merger, consolidation or reorganization (assuming for
purposes of that determination that there is no change in the record ownership
of the Corporation’s securities from the record date for that approval until
that merger, consolidation or reorganization and that those record owners hold
no securities of the other parties to that merger, consolidation or
reorganization), but including in that determination any securities of the other
parties to that merger, consolidation or reorganization held by Affiliates.    
            (f) “Code” means the Internal Revenue Code of 1986, as amended.    
            (g) “Good Reason” means:                   (i)

A (A) material diminution in responsibilities, duties, title, reporting
responsibilities within the business organization, status, role or authority; or
(B) material reduction in the Executive’s (1) annual base salary, or (2)
aggregate compensation (aggregate compensation to be determined by taking into
consideration, without limitation, bonus, incentive awards, retirement or
pension plans, non-qualified deferred compensation plans, equity compensation
awards, or any other fringe benefit plan).

                  (ii) A requirement, in the Executive’s reasonable judgment,
that the services required to be performed by the Executive would necessitate
the Executive moving the Executive’s residence to a location which is more than
100 miles from the Executive’s current residence, which the Executive chooses
not to accept.

-6-



--------------------------------------------------------------------------------


      (iii) A material breach of this Agreement by the Corporation that is not
or cannot be cured within 30 days of the Executive giving the Corporation notice
of the breach.               (h) “Person” has the meaning given that term in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any Person described
in and satisfying the conditions of Rule 13d-1(b)(1) of Section 13 of the
Exchange Act.             2. Term of Agreement. This Agreement will be effective
for the period beginning on the Effective Date and shall continue to be
effective for the period ending on the “Expiration Date”; provided, that the
Executive’s right to indemnification and insurance coverage shall continue
beyond the Expiration Date for the duration of all applicable statutes of
limitations and for purposes of all policies of insurance. The “Expiration Date”
shall initially be December 31, 2008 , and thereafter shall automatically be
extended for successive two-year periods unless, not later than six months prior
to any such Expiration Date, the Corporation shall have given notice to the
Executive that it does not wish the Expiration Date to be so extended in which
case the Expiration Period will be the date that is thirty (30) months from the
date of such notice. Notwithstanding the foregoing, the Expiration Date shall be
h the Executive’s employment with the Corporation terminates for any reason, in
the event such termination occurs prior to a “Change in Control” of the
Corporation (as hereinafter defined).             3. Benefits and Restrictions
Upon Termination Following a Change in Control.               (a) Upon
Termination by the Corporation without Cause or by the Executive with Good
Reason. Upon the Executive’s termination of employment by (i) the Corporation
without Cause within the twelve (12)-month period following a Change in Control
or (ii) the Executive for Good Reason no later than fourteen (14) months
following a Change in Control, the Corporation will provide the following:

-7-



--------------------------------------------------------------------------------


      (i) Salary And Fringe Benefits. The Executive will receive full salary and
fringe benefits through the effective date of termination together with any
unpaid annual short term incentive bonus for a prior period. The Executive will
receive a payment equal to the 300% of the Executive’s base salary, as in effect
in the year of the termination of employment, payable in one lump sum on the
effective date of the termination of employment (or as soon thereafter as
practicable). The Executive will also receive medical and health insurance,
group term life insurance, automobile allowance and club membership benefits
(hereinafter referred to as “Fringe Benefits”) as in effect on the date of
termination for a period of thirty-six (36) months beginning with the month next
following the month during which the employment terminates. If the Executive
dies during the thirty-six (36) month period, any dependent health or medical
Fringe Benefits will be provided for the balance of the thirty-six (36) month
period. For purposes of COBRA heal ation coverage, the “qualifying event” will
be deemed to have occurred at the end of the thirty-six (36) month period
following termination of employment.                 (ii) Bonus. The Executive
will receive a bonus amount equal to the 300% of the Executive’s targeted annual
short term incentive bonus amount in effect in the year of the termination of
employment payable in one lump sum on the effective date of the termination of
employment (or as soon thereafter as practicable).

-8-



--------------------------------------------------------------------------------


      (iii) Accrued Vacation. The Executive will receive payment for accrued but
unused vacation, which payment will be equitably prorated based on the period of
active employment for that portion of the fiscal year in which the Executive’s
termination of employment becomes effective. Payment for accrued but unused
vacation will be payable in one lump sum on the effective date of the
termination of employment (or as soon thereafter as practicable).              
  (iv) Indemnification. For 60 months following the date of termination of
employment, the Corporation will continue any indemnification agreement with the
Executive and will provide directors’ and officers’ liability insurance insuring
the Executive, such coverage to have limits and scope of coverage not less than
that in effect on the date of termination of employment.                 (v)
Equity Compensation. The Executive will be fully vested in and will have the
immediate right to exercise all equity compensation awards including, but not
limited to, stock options, restricted stock, stock appreciation rights, and
phantom equity awards, which the Executive has received in connection with
Executive’s employment with the Corporation.                 (vi) Qualified
Plans. The Executive will be fully vested in the Executive’s accrued benefit
under any qualified pension or profit sharing plan maintained by the
Corporation, provided, however, if the terms of such plan do not permit
acceleration of full vesting, the Executive will receive a lump sum payment on
the effective date of the termination of employment (or as soon thereafter as
practicable) in an amount equal to the value of the accrued benefit which was
not vested.

-9-



--------------------------------------------------------------------------------


      (vii) Outplacement. For a twelve (12)-month period following the
termination of employment, the Corporation will provide the Executive with
outplacement services in an amount not to exceed $10,000.                 (viii)
Reduction in Fringe Benefits. Fringe benefits under this Section will be reduced
to the extent practicable for any similar fringe benefits provided by and
available to the Executive from any subsequent employer but will not be limited
by the terms of any fringe benefit of a subsequent employer.               (b)
Upon Any Other Termination. Upon the Executive’s termination of employment
absent Good Reason, by the Corporation for Cause, or on account of death or
disability, in any case following a Change in Control, no amounts will be
payable under this Agreement.             4. Section 409A Compliance.
Notwithstanding any other provision in this Agreement, to the extent that (i)
the Executive is a “specified employee” with the meaning of Code §
409A(a)(2)(B)(i), (ii) any amounts payable under this Agreement represents an
amount which is subject to Code § 409A, and (iii) such amounts are payable on
the Executive’s “separation from service,” within the meaning of Code § 409A,
then such amount will not be payable to the Executive before the date which is
six (6) months after the Executive’s separation from service. Further, if the
time or form of payment of any amounts under this Agreement would not be in
compliance with Code § 409A, then payment of those amounts will be made at such
time and in such a manner that the payment will be in compliance with Code §
409A.             5. Effect of Regulatory Actions. Any actions by the
Corporation under this Agreement must comply with the law, including regulations
and other interpretive action, of the Federal Deposit Insurance Act, Federal
Deposit Insurance Corporation and Office of Thrift Supervision, or other
entities that supervise any of the activities of the Corporation. Specifically:
         

-10-



--------------------------------------------------------------------------------


    (a) Temporary Suspension or Prohibition. If the Executive is suspended from
office or temporarily prohibited from participating in the conduct of the
affairs of any banking subsidiary of the Corporation by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (“FDIA”), 12
U.S.C. § 1818(e)(3) and (g)(1), the Corporation’s obligations under this
Agreement will be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Corporation, in its discretion, may (i) pay the Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate in whole or in part any of its obligations that were
suspended.             (b) Permanent Suspension or Prohibition. If the Executive
is removed from office or permanently prohibited from participating in the
conduct of the affairs of any banking subsidiary of the Corporation by an order
issued under Section 8(e)(4) or (g)(1) of the FDIA, 12 U.S.C. § 1818(e)(4) and
(g)(1), all obligations of the Corporation under this Agreement will terminate
as of the effective date of the order, but vested rights of the contracting
parties will not be affected.             (c)

Default of the Bank. If any banking subsidiary of the Corporation is in default
(as defined in Section 3(x)(1) of the FDIA, 12 U.S.C. § 1813(x)(1)), all
obligations under this Agreement will terminate as of the date of default, but
vested rights of the contracting parties will not be affected.

            (d)

Termination by Regulators. All obligations under this Agreement will be
terminated, except to the extent determined by the federal bank regulatory
agency of any banking subsidiary of the Corporation that continuation of this
Agreement is necessary for the continued operation of the banking subsidiary, if
(1) the governing federal bank regulatory agency enters into an agreement to
provide assistance to or on behalf of a banking subsidiary of the Corporation
under the authority contained in Section 13(c) of the FDIA, 12 U.S.C. § 1823(c);
or (2) such banking subsidiary of the Corporation is determined by the federal
bank regulatory authority to be in an unsafe or unsound condition. However,
vested rights of the contracting parties will not be affected.

-11-



--------------------------------------------------------------------------------


  6. Golden Parachute Adjustments. Notwithstanding anything in this Agreement or
any other agreement to the contrary, (A) in the event the Corporation (or its
successor) and the Executive both determine, based upon the advice of the
independent public accountants for the Corporation, that part or all of the
consideration, compensation or benefits to be paid to the Executive under this
Agreement constitute “parachute payments” under Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended, then, if the aggregate present value
of such parachute payments, singularly or together with the aggregate present
value of any consideration, compensation or benefits to be paid to the Executive
under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the “Parachute Amount”) exceeds 2.99 times the
Executive’s “base amount,” as defined in Section 280G(b)(3) o amounts
constituting “parachute payments” which would otherwise be payable to or for the
benefit of the Executive shall be reduced to the extent necessary so that the
Parachute Amount is equal to 2.99 times the Executive Base Amount (the “Reduced
Amount”); provided that such amounts shall not be so reduced if the Executive
determines, based upon the advice of an independent public accounting firm
(which may, but need not be the independent public accountants of the
Corporation), that without such reduction the Executive would be entitled to
receive and retain, on a net after tax basis (including, without limitation, any
excise taxes payable under Section 4999 of the Code), an amount which is greater
than the amount, on a net after tax basis, that the Executive would be entitled
to retain upon Executive’s receipt of the Reduced Amount.         (B) If the
determination made pursuant to clause (A) above results in a reduction of the
payments that would otherwise be paid to the Executive except for the
application of this Section 6, then the Executive may then elect, in the
Executive’s sole discretion, which and how much of any particular entitlement
shall be eliminated or reduced and shall advise the Corporation in writing of
Executive’s election within ten days of the determination of the reduction in
payments. If no such election is made by the Executive within such ten-day
period, the Corporation may elect which and how much of any entitlement shall be
eliminated or reduced and shall notify the Executive promptly of such election.
Within ten days

-12-



--------------------------------------------------------------------------------


    following such determination and the elections hereunder, the Corporation
shall pay or distribute to or for the benefit of the Executive such amounts as
are then due to the Executive under this Agreement and shall promptly pay or
distribute to or for the benefit of the Executive in the future such amounts as
become due to the Executive under this Agreement.         (C) As a result of the
uncertainty in the application of Section 280G of the Code at the time of a
determination hereunder, it is possible that payments will be made by the
Corporation which should not have been made under clause (A) of this Section 6
(an “Overpayment”) or that additional payments which are not made by the
Corporation pursuant to clause (A) of this Section 6 should have been made (an
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Overpayment arises, any such Overpayment shall be treated for all
purposes as a loan to the Executive which the Executive shall repay to the
Corporation together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code. In the event that there is a final
determination by Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under this Agreement, any such Underpayment
shall be promptly paid by the Corporation to or for the benefit of the
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

The calculations required by clause (A) of this Section 6 will be made by the
Corporation’s independent accounting firm engaged immediately prior to the event
that triggered the payment, in consultation with the Corporation’s outside legal
counsel, and for purposes of making the calculation the accounting firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that the accounting firm’s
determinations must be made with substantial authority (within the meaning of
Section 6662 of the Code).

-13-



--------------------------------------------------------------------------------


7. Late Payments: Tax Withholding. Any payment required to be made to the
Executive under this Agreement that is not made at the time required hereunder
shall bear interest at a rate equal to 120% of the monthly compounded applicable
federal rate, as in effect under Section 1274(d) of the Code for the month in
which the payment is required to be made. All payments required to be made to
the Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Corporation may reasonably determine it should withhold pursuant to any
applicable law or regulation.

8. Non-Solicitation. In consideration of the compensation and other benefits to
be paid to the Executive under this Agreement, the Executive agrees that,
beginning on the date of this Agreement and continuing until the Covenant
Expiration Date, as hereafter defined, the Executive shall not, directly or
indirectly, for the Executive’s own account or as agent, employee, officer,
director, trustee, consultant, partner, stockholder or equity owner of any
corporation or any other entity (a) solicit the employment of any person who is
employed by the Corporation or any Affiliate at the Reference Date or at any
time during the six-month period preceding the Reference Date, except that the
Executive shall be free to solicit the employment of any such person whose
employment with the Corporation or any Affiliate has terminated for any reason
(withou interference from the Executive) or who has not been employed by the
Corporation or any Affiliate for at least six (6) months, (b) canvass or solicit
business in competition with the business conducted by the Corporation or any
Affiliate at the Reference Date from any person or entity who during the six (6)
month period preceding the Reference Date shall have been a customer of the
Corporation or any Affiliate, (c) willfully dissuade or discourage any person or
entity from using, employing or conducting business with the Corporation or any
Affiliate or (d) intentionally disrupt or interfere with, or seek to disrupt or
interfere with, the business or contractual relationship between the Corporation
or any Affiliate and any other party who during the six-month period preceding
the Reference Date shall have supplied materials or services to the Corporation
or any Affiliate. “Covenant Expiration Date” shall mean the date which is twelve
(12) months after the Reference Date. “Reference Date” on which the Executive’s
employment with the Corporation or an Affiliate has terminated; provided however
that the Executive’s employment shall not be deemed to have terminated so long
as the Executive continues to be employed or engaged as an employee or
consultant of the Corporation or any Affiliate.

-14-



--------------------------------------------------------------------------------

9. Confidential Information. The Executive has and will have access to become
acquainted with confidential or proprietary information and trade secrets
related to the business of the Corporation, its subsidiaries and any Affiliates
(collectively, the “Companies”), including but not limited to (i) trade secrets,
business plans, software programs, operating plans, marketing plans, financial
reports, operating data, budgets, wage and salary rates, pricing strategies and
information, terms of agreements with suppliers or customers and others ,
customer lists, reports, correspondence, tapes, disks, tangible property and
specifications owned by or used in the Companies’ businesses; (ii) operating
strengths and weaknesses of the Companies’ officers, directors, employees,
agents, suppliers and customers, and/or (iii) information pert elopments such
as, but not limited to, software development or enhancement, future marketing
plans or ideas, and plans or ideas for new services or products, (iv) all
information which is learned or developed by the Executive in the course and
performance of the Executive’s duties under this Agreement, including without
limitation, reports, information and data relating to the Companies’ acquisition
strategies, and (v) other tangible and intangible property which is used in the
business and operations of the Companies’ but not made publicly available ((i)
through (v) are, collectively, “Confidential Information”). The Executive will
not, directly or indirectly, disclose, use or make known for the Executive’s or
another’s benefit any Confidential Information of the Companies or use such
Confidential Information in any way except in the best interests of the
Companies in the performance of the Executive’s duties. The Executive will take
all necessary steps to safeguard t In addition, to the extent that the
Corporation has entered into a confidentiality agreement with any other person
or entity the Executive agrees to comply with the terms of such confidentiality
agreement and to be subject to the restrictions and limitations imposed by such
confidentiality agreements as if the Executive was a party thereto.

-15-



--------------------------------------------------------------------------------

 

10. Non-exclusivity of Rights. Except as otherwise specifically provided,
nothing in this Agreement will prevent or limit the Executive’s continued or
future participation in any benefit, incentive, or other plan, practice, or
program provided by the Corporation and for which the Executive may qualify. Any
amount of vested benefit or any amount to which the Executive is otherwise
entitled under any plan, practice, or program of the Corporation will be payable
in accordance with the plan, practice, or program, except as specifically
modified by this Agreement. To the extent that this Agreement provides a larger
or greater separate severance benefit than may be provided to the Executive
pursuant to any policy, program, contract or arrangement adopted by the
Corporation, this Agreement will su de and be in full substitution of such other
policy, program, contract or arrangement with respect to the larger or greater
separate severance benefit to be provided.

11. No Obligation to Seek Other Employment. The Executive will not be obligated
to seek other employment or to take other action to mitigate any amount payable
to the Executive under this Agreement.

12. Benefit Claims. In the event the Executive, or the Executive’s
beneficiaries, as the case may be, and the Corporation disagree as to their
respective rights and obligations under this Agreement, and the Executive or the
Executive’s beneficiaries are successful in establishing, privately or
otherwise, that the Executive’s or their position is substantially correct, or
that the Corporation’s position is substantially wrong or unreasonable, or in
the event that the disagreement is resolved by settlement, the Corporation will
pay all costs and expenses, including counsel fees, which the Executive or the
Executive’s beneficiaries may incur in connection therewith directly to the
provider of the services or as may otherwise be directed by the Executive or the
Executive’s beneficiaries. The Corporation will not delay or reduce vided for
hereunder or setoff or counterclaim against any such amount for any reason
whatsoever; it is the intention of the Corporation and the Executive that the
amounts payable to the Executive or the Executive’s beneficiaries hereunder will
continue to be paid in all events in the manner and at the times herein
provided. All payments made by the Corporation hereunder will be final and the
Corporation will not seek to recover all or any part of any portion of any
payments hereunder for any reason.

-16-



--------------------------------------------------------------------------------

13. Successors. This Agreement is personal to the Executive and may not be
assigned by the Executive other than by will or the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal representatives or successors in interest. The Executive
may designate a successor or successors in interest to receive any amounts due
under this Agreement after the Executive’s death. A designation of a successor
in interest must be made in writing, signed by the Executive, and delivered to
the Corporation pursuant the Notice provisions of this Agreement. Except as
otherwise provided in this Agreement, if the Executive has not designated a
successor in interest, payment of benefits under this Agreement will be made to
the Executive’s estate. This Section will not supersede any designation of
beneficiary or successor in interest made by the Executive or prov any other
plan, practice, or program of the Corporation.

This Agreement will inure to the benefit of and be binding upon the Corporation
and its successors and assigns.

The Corporation will require any successor (whether direct or indirect, by
acquisition of assets, merger, consolidation or otherwise) to all or
substantially all of the operations or assets of the Corporation or any
successor and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no succession had taken place. “Corporation” means
the Corporation and any successor to its operations or assets as set forth in
this Section that is required by this clause to assume and agree to perform this
Agreement or that otherwise assumes and agrees to perform this Agreement.

14. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or a breach of it, must be settled by final and binding arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, and judgment upon the award rendered
by the arbitrators may be entered by any court having jurisdiction over it. The
arbitration must take place in Buffalo , New York . The arbitration must be
conducted before three (3) arbitrators.

-17-



--------------------------------------------------------------------------------

15. Allocation of Payments, Etc., Between Corporation and Bank. All payments,
accruals and other benefits under this Agreement will be allocated between the
Corporation and the Bank. The Corporation and Bank management will recommend
allocations supported by data they provide, and the Board will approve the
allocations. The allocation will make certain no amounts are paid or owed by the
Bank that are attributable to services performed by the Executive for the
Corporation. The Corporation nonetheless will remain jointly liable for all
payments, accruals and benefits under this Agreement.

16. Failure, Delay or Waiver. No course of action or failure to act by the
Corporation or the Executive will constitute a waiver by the party of any right
or remedy under this Agreement, and no waiver by either party of any right or
remedy under this Agreement will be effective unless made in writing.

17. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be enforceable under applicable law. However,
if any provision of this Agreement is deemed unenforceable under applicable law
by a court having jurisdiction, the provision will be unenforceable only to the
extent necessary to make it enforceable without invalidating the remainder of it
or any of the remaining provisions of this Agreement.

18. Notice. All written communications to parties required hereunder must be in
writing and (a) delivered in person, (b) mailed by registered or certified mail,
return receipt requested, (such mailed notice to be effective 4 days after the
date it is mailed) or (c) sent by facsimile transmission, with confirmation sent
by way of one of the above methods, to the party at the address given below for
the party (or to any other address as the party designates in a writing
complying with this Section, delivered to the other party):

-18-



--------------------------------------------------------------------------------

If to the Corporation:

> First Niagara Financial Group, Inc.
> 6950 South Transit Road
> P.O. Box 514
> Lockport , NY 14095-0514
> 
> Attention: Chief Human Resource Officer
> Telephone: 716-625-7578
> Telecopier: 716-625-0018

with a copy (which shall not constitute notice) to:

> First Niagara Financial Group, Inc.
> 6950 South Transit Road
> P.O. Box 514
> Lockport, NY 14095-0514
> 
> Attention: General Counsel
> Telephone: 716-625-7503
> Telecopier: 716-625-0018

If to the Executive:

> John R. Koelmel
> _________________________________
> 
> 4702 Red Oak Court
> _________________________________
> 
> Hamburg, NY 14075
> _________________________________
> 
> Telephone: 716-649-0787
> Telecopier: _______________(office)

with a copy (which shall not constitute notice) to:

> _________________________________
> _________________________________
> _________________________________
> Attention: ______________________
> Telephone: ( ) ___-____
> Telecopier: ( ) ___-____

-19-



--------------------------------------------------------------------------------

19. Miscellaneous. This Agreement (a) may not be amended, modified or terminated
orally or by any course of conduct pursued by the Corporation or the Executive,
but may be amended, modified or terminated only by a written agreement duly
executed by the Corporation and the Executive, (b) is binding upon and inures to
the benefit of the Corporation and the Executive and each of their respective
heirs, representatives, successors and assignees, except that the Executive may
not assign any of the Executive’s rights or obligations pursuant to this
Agreement, (c) constitutes the entire agreement between the Corporation and the
Executive with respect to the subject matter of this Agreement, and supersedes
all oral and written proposals, representations, understandings and agreements
previously made or existing with respect to such subject matter, and (d) will be
governed by, and interpreted and construed in accordance w the laws of the State
of New York, without regard to principles of conflicts of law.

20. Termination of this Agreement. This Agreement will terminate on the later of
(i) the Expiration Date or (ii) the date on which the Corporation has made the
last payment to the Executive of any amount provided for under this Agreement.
However, the obligations set forth under Sections 3(a)(iv) and 9 will survive
any termination and will remain in full force and effect. Without the written
consent of the Executive, the Corporation has no right to terminate this
Agreement prior to the date of the last payment.

21. Multiple Counterparts. This Agreement may be executed in one or more counter
parts, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. Any party may execute this
Agreement by facsimile signature and the other party shall be entitled to rely
on such facsimile signature as evidence that this Agreement has been duly
executed by such party. Any party executing this Agreement by facsimile
signature shall immediately forward to the other party an original page by
overnight mail.

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF , the parties have duly executed this Agreement as of the
date first above written.

CORPORATION: First Niagara Financial Group, Inc.               By:      

--------------------------------------------------------------------------------

    Name: Robert Weber
Title: Chairman of the Board of Directors             EXECUTIVE:        

--------------------------------------------------------------------------------

    John R. Koelmel

-21-